Citation Nr: 0709976	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  03-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A June 2004 Board decision denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), which, in October 2006, vacated the Board's 
decision and remanded the matter to the Board for further 
proceedings consistent with the Court's decision.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

In light of the Court's decision in October 2006, the case is 
REMANDED for the following action:

1.  The RO should supply the veteran with 
corrective notice under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
here being remanded as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App 473 (2006).

2.  The RO must attempt to obtain the 
veteran's complete service personnel 
record from the National Personnel 
Records Center (NPRC) in an attempt to 
obtain data to verify the veteran's 
stressors.  This effort must include an 
attempt to secure copies of all orders, 
unit assignments, temporary duty 
assignments, travel vouchers, and 
performance appraisals.  Efforts must be 
undertaken to secure and associate with 
the record all necessary documentation to 
corroborate the veteran's claim to have 
been in Italy on February 1, 1972, and in 
Spain on May 8, 1972.  A review of the 
veteran's daily unit roster reports for 
those specific dates is therefore 
required.  

Efforts must be undertaken to associate 
any service record generated in 
connection with the veteran's service in 
Europe, to determine whether he was 
deployed on or near Aviano Air Base, 
Italy, or Zaragoza Air Base, Spain, on 
either of the aforementioned claimed 
dates.  If any pertinent record is not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran is to be 
notified in writing.  Because these are 
Federal records, if they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder.

3.  Following receipt of any additional 
data from NPRC, as well as the completion 
of any additional development suggested 
by any of the aforementioned 
organizations, the RO must prepare a 
report detailing the nature of any 
inservice stressful event(s) verified by 
the data on file.  If no stressor is 
verified, i.e., if the RO concludes that 
the veteran was not in or near Aviano, 
Italy, on February 1, 1972, or in or near 
Zaragoza, Spain, on May 8, 1972, the RO 
should so state in its report.  The basis 
for these findings must be documented in 
the claims file.  The report and 
determination must be added to the claims 
file.  

4.  If, and only if, a claimed in-service 
stressor is independently verified, then, 
after completion of the above 
development, the veteran is to be 
afforded a VA medical examination by a 
psychiatrist.  The purpose of any 
examination is to ascertain the nature 
and etiology of any PTSD found to be 
present.  The claims folder in its 
entirety must be furnished to the 
examiner for use in the study of this 
case.  The examiner's report must 
acknowledge her/his review of all of the 
evidence of record.  The examiner is to 
conduct a comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, including psychological testing 
and PTSD subscales, must be accomplished 
if deemed warranted by the examiner.  All 
established psychiatric diagnoses are 
then to be fully set forth.  As this 
veteran did NOT serve in combat, and as 
he was not personally exposed to war, the 
use of diagnostic tests which presume 
combat exposure would be inappropriate.

Following the examination, the 
psychiatrist is to address the following 
with full supporting rationales:  

Does the veteran have PTSD that 
meets the diagnostic criteria in the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th Ed. 1994)?  If 
so, is it at least as likely as not 
that PTSD is the result of any 
independently verified inservice 
event(s)?  Such discussion must 
include the examiner's opinion as to 
the presence or absence of linkage 
between current symptoms of the 
veteran and any verified 
stressor(s).  

Use by the examiner of the "at least 
as likely as not" language in 
formulating a response is required.  

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2006). 

7.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that it is to make its determination 
based on the law and regulations in 
effect at the time of its decision, to 
include any further changes in VA's 
statutory duties to notify and assist the 
veteran and any other applicable legal 
precedent.  If any benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  If the veteran 
fails to show for his VA examination, the 
SSOC must cite to 38 C.F.R. § 3.655 
(2006).  A reasonable period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


____________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

